Case 3:21-mj-00285-HTC Document 3 Filed 08/16/21 Page 1 of 2

Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

UNITED STATES OF AMERICA

¥.

Case No. 3:2i-mj-285/HTC

GISELA CASTRO MEDINA

/

 

WAIVER OF RULE 5 HEARING
(Indictment)

I understand that I have been charged in the District of Minnesota.

I have been informed of the charges and of my rights to:

(1)

(2)
(3)

(4)

(3)
(6)

retain counsel or request the assignment of counsel if ] am unable to retain
counsel;

an identity hearing to determine if 1 am the person named in the indictment;

production of the warrant, a certified copy of the warrant, or a reliable
electronic copy of either;

a preliminary hearing within 14 days of my first appearance if | am in custody
and 21 days otherwise -- unless I am indicted -- to determine whether there is
probable cause to believe that an offense has been committed;

a hearing on any motion by the government for detention;

request transfer of the proceedings to this district pursuant to
Fed. R. Crim. P. 20, in order to plead guilty,

 
Case 3:21-mj-00285-HTC Document 3 Filed 08/16/21 Page 2 of 2

Page 2 of 2

I agree to waive my right(s) to:

[1 an identity hearing and production of the warrant.
[1 a preliminary hearing.
[Cl adetention hearing.

K all of the above. I request that 0 my preliminary hearing anlor ny detention

hearing be held in the prosecuting district, at a time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting

district where the charges are pending against me.

Nisel. (eibis Mehann.

GISELA CASTRO MEDINA

Rorrswee facet RK

Counsel for the Defendant

 

August 16, 2021

FILED IN OPEN COURT THIS=
(Lesegersd [G 202)

3:21 -mj-285/HTC CLERK, U.S, DISTRICT COURT,
NORTHERN DISTRICT OF FL
